Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crouch et al (6,320,959).
Consider claim 1, Crouch et al teach a system for assisting hearing-impaired persons using landline telephones (col. 1 lines 4-12), comprising: a portable electronic device (Fig. 1;  i.e., portable box 22; col. 3 lines 56-58; “An adaptor box 22 of the present invention is connected to a conventional receiver receptacle 24 on telephone base unit 10 via a cable 26”) that: receives a first plurality of electronic signals from a telephone landline via a female modular RJ9 jack resident in the device, the signals comprising audible content (see Fig. 1-2;. Line 26 with “standard” RJ9 jack; additionally, “receiving plurality electronic signal from telephone line” is inherent as it is a typical incoming telephone communication signals), routes the first plurality of electronic signals to a first female auditory output resident in the device (col. 3 lines 65 - col. 4 lines 3; see Fig. 1-2; i.e., telephone output signal to jack 30 (female)), and transmits the signals to a first male-ended (audio plug 32) listening device connected to the first auditory output (see Fig. 1-2).
Consider claim 2, Crouch et al teach wherein the first male-ended listening device is a hearing aid device accessory adapter (see Fig. 1, element 32, 38).
Consider claim 3, Crouch et al teach wherein the hearing aid device accessory adapter is used by a first user wearing a hearing aid or a cochlear implant (see Fig. 1, element 100).
Consider claim 4, Crouch et al teach wherein the portable electronic device (adaptor box 22) receives second electronic signals at a female auditory input resident in the device from the first user, the second electronic signals representing spoken audible content provided by the first user (see Fig. 1-2; i.e., female port on adaptor box 22 for receiving line 28 jack connector that coupled to microphone 18).
Consider claim 5, Crouch et al teach wherein a second male-ended device (Fig. 1, i.e., jack connector of line 28) comprising a microphone connects with the female auditory input (see Fig. 1-2; i.e., female port on adaptor box 22 for receiving line 28 jack that coupled to microphone 18).
Consider claim 6, Crouch et al teach wherein the portable electronic device additionally transmits the first electronic signals to a second male-ended listening device connected to a second female auditory output resident in the portable electronic device, the second male-ended device comprising earphones used by a non-hearing impaired second user (see Fig. 1-2; i.e., telephone receiver 16/speaker 20).
Consider claim 8, Crouch et al teach wherein the first plurality of electronic signals are received at a female RJ9 jack resident in the device from a telephone landline handset cord (see Fig. 1-2;. Line 26 with “standard” RJ9 jack connector; additionally, “receiving plurality electronic signal from telephone line” is inherent as it is a typical telephone communication signals).
Consider claim 16, Crouch et al teach a system for assisting hearing-impaired persons using landline telephones (col. 1 lines 4-12), comprising: a portable electronic device (Fig. 1;  i.e., portable box 22; col. 3 lines 56-58; “An adaptor box 22 of the present invention is connected to a conventional receiver receptacle 24 on telephone base unit 10 via a cable 26”) comprising two auditory outputs (see Fig. 1-2; i.e., telephone output signal to jack 30 and female port on adaptor box 22 for receiving line 28 jack connector), one auditory input (see Fig. 2, microphone 18), and an RJ9 modular jack (see Fig. 1-2;. element 24 “standard” RJ9 jack) that: receives first electronic signals via the jack, transmits the signals to the two auditory outputs (Fig. 1-2; inherent as it is a typical incoming telephone communication signals through the adapter box 22), receives second electronic signals from the auditory input, and transmits the second signals to the jack (see Fig. 1-2; i.e., female port on adaptor box 22 for receiving line 28 jack connector that coupled to microphone 18).
Consider claim 17, Crouch et al teach wherein the jack is an RJ9 female modular jack (i.e., “standard”) joined to an RJ9 male-ended jack attached to a landline telephone handset cord (see Fig. 1-2).
Consider claim 18, Crouch et al teach wherein a first auditory output of the two auditory outputs is a 3.5mm female connector (see Fig. 1 element 30; col. 3 line 60 “a conventional audio jack” (i.e., 3.5mm female connector)) that receives connection with a hearing aid device accessory adapter used by a first user wearing one of a hearing aid or fitted with a cochlear implant (see Fig. 1, element 38).
Consider claim 20, Crouch et al teach wherein the first electronic signals and the second electronic signals provide audible content (abstract; Fig. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 9, 11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crouch et al (6,320,959) in view of Strandberg et al (2007/0274298).
Consider claims 7 and 19, Crouch et al disclosed conventional audio, receptacle, plug/jack (i.e., RJ9, 3.5 mm) for coupling between the telephone set, the adapter and user for inputs and outputs. Crouch et al did not explicitly suggest wherein the first auditory output, the second auditory output, and the first auditory input are 3.5mm female jacks. Strandberg et al teach an interface adapter in a telephone communication that utilized various known type of audio terminals (i.e., 3.5 mm, RJ9, RJ22, wireless/Bluetooth for headset/microphone connectors (par. 0026). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate various types of audio terminal as taught by Strandberg et al into view of Crouch et al and the result would have been predictable and resulted in supporting and accommodate various types of accessories utilized by the users.   
Consider claim 9, as discussed above, Crouch et al teach the system of claim 7, wherein a handset receiver is removed from the handset cord prior to insertion of a male-ended RJ9 connector on the handset cord into the female RJ9 jack (see Fig. 1; receiver 16 is removed from the telephone set prior to installation of the adaptor box 22).
Consider claim 11, Crouch et al teach a system (for use by the user, thus implies “method”) of assisting hearing-impaired persons using landline telephones (col. 1 lines 4-12), comprising: a portable electronic device with first and second female auditory outputs, with a first female auditory input, and with a female RJ9 female modular jack receiving a first plurality of electronic signals via the first auditory input (see Fig. 1-2; i.e., telephone output signal to jack 30 and female port on adaptor box 22 for receiving line 28 jack connector); the portable electronic device routing the first plurality of electronic signals to the RJ9 female modular jack (col. 3 lines 65 - col. 4 lines 3; see Fig. 1-2; i.e., telephone output signal to jack 30 (female)); and the portable electronic device transmitting the first plurality of electronic signals to a male-ended RJ9 connector joined to the RJ9 female jack content (see Fig. 1-2;. Line 26 with “standard” RJ9 jack).
Crouch et al disclosed conventional audio, receptacle, plug/jack (i.e., RJ9, 3.5 mm) for coupling between the telephone set, the adapter and user for inputs and outputs. Crouch et al did not explicitly suggest a portable electronic device with first and second 3.5mm female auditory outputs, with a first 3.5mm female auditory input. Strandberg et al teach an interface adapter in a telephone communication that utilized various known type of audio terminals (i.e., 3.5 mm, RJ9, RJ22, wireless/Bluetooth for headset/microphone connectors (par. 0026). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate various types of audio terminal as taught by Strandberg et al into view of Crouch et al and the result would have been predictable and resulted in supporting and accommodate various types of accessories utilized by the users.   
Consider claim 12, Crouch et al teach further comprising the first plurality of electronic signals representing spoken content (abstract; Fig. 1-2).
Consider claim 13, the combination teaches further comprising the portable electronic device receiving insertion of a microphone with a male-ended 3.5mm connector into the first auditory input (see Fig. 1-2; i.e., female port on adaptor box 22 for receiving line 28 jack that coupled to microphone 18 of Crouch et al; par. 0026 of Strandberg et al).
Consider claim 14, Crouch et al teach further comprising the portable electronic device receiving a second plurality of electronic signals at the RJ9 connector, the second plurality of electronic signals comprising spoken content originated by a landline telephone (see Fig. 1-2; Line 26 with “standard” RJ9 jack; additionally, “plurality electronic signal from telephone line” is inherent as it is a typical incoming telephone communication signals).
Consider claim 15, Crouch et al teach wherein the male-ended RJ9 connector is situated at an end of a handset cord of the landline telephone (Fig. 1, i.e., jack connector of line 28).
6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Crouch et al (6,320,959) in view of Bradford et al (2009/0074214)
Consider claim 10, Crouch et al did not explicitly suggest wherein the device draws power from the handset cord. In the same file of endeavor, Bradford et al teach portable assistive listening adapter device for enhancing sound for hearing impaired individuals wherein the portable adapter device powered by existing voltage in the telephone line (abstract; par. 0064). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to utilize the well-known line power from the telephone line to power any adapter device connected to the wired telephone in order eliminating external power supply thereby reducing cost as well as enhancing device portability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
September 6, 2022